Murdock, J., dissenting: I cannot agree that this was “social welfare” within the meaning of the Code. The investors might eventually own their own homes at a price less than cost to the petitioner and perhaps acquire an interest in certain accumulated profits. It is not true that this petitioner was “not organized for profit but operated exclusively for the promotion of social welfare.” Cf. Amalgamated Housing Corporation. 37 B.T.A. 817, affirmed per curiam 108 F. 2d 1010 (C.A. 2). TtjRNER and Bettce, JJ., agree with this dissent.